Citation Nr: 0831961	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-36 450 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to permanent incapacity for self-support for the 
veteran's daughter.   


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1941 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 2006 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking permanent incapacity for self-
support for her and the veteran's daughter, A.B.  The 
appellant's claim was denied in a May 2006 rating decision.  
The RO determined that no evidence was presented which showed 
that A.B. was diagnosed with a mental condition before she 
reached 18 years old which caused her to be permanently 
incapable of self-support.  In an October 2006 Statement of 
the Case (SOC) the same was noted.  The Board notes that an 
additional record has been associated with the claims folder 
that was not of record when the SOC was issued in October 
2006.  Specifically, a social case study report issued by 
R.A.E. dated in December 2005 has been submitted.  R.A.E. 
noted that the veteran's daughter, A.B., had been diagnosed 
with depression since 1986 and that she first suffered from 
typhoid fever and it was associated with pleurisy in her left 
lung.  It was noted that A.B. was able to complete her 
secondary schooling with her parents help and that she is an 
introvert type.  The record is relevant to ascertaining when 
A.B. developed a mental or physical disability that caused 
her to be permanently incapable of self-support before 
reaching 18 years old.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304(c) (2007).  The record does not 
reflect that the appellant has waived RO consideration of the 
additional evidence received since the October 2006 SOC.  
Thus, remand is required for RO consideration of this 
evidence in the first instance.

Also, the record shows that the appellant has indicated in 
September 2006 and August 2006 correspondence that she would 
like representation from a Veterans Service Organization 
(VSO).  The Board is of the opinion that the appellant should 
be provided with information that would allow her to retain 
representation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the additional 
evidence and issue a SSOC.  

2.  The AOJ should inform the appellant of 
the appropriate actions to take in order 
to obtain representation.  

If upon completion of the above actions the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

